

117 S49 IS: No CFPB in the PPP Act
U.S. Senate
2021-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 49IN THE SENATE OF THE UNITED STATESJanuary 26, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the Bureau of Consumer Financial Protection from overseeing lending institutions’ participation in the Paycheck Protection Program.1.Short titleThis Act may be cited as the No CFPB in the PPP Act.2.Prohibition on CFPB oversight of lending institutions participating in the PPPThe Bureau of Consumer Financial Protection shall not have the authority to—(1)assess, audit, review, or examine any part of the participation of a lender in any program established under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)); or(2)levy fees or fines against a lender due to any action of the lender under any program described in paragraph (1).